DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0354731 A1 to Ragnar (Ragnar).

With regard to claim 1, Ragnar discloses a pipe body (Ragnar, title, abstract) for an unbonded reinforced thermoplastic pipe (uRTP) comprising: 
a fluid retaining liner (44, fig. 2C, paragraph 0072); 
an intermediate layer (46, fig. 2C, paragraph 0072) located radially outwardly of the fluid retaining liner (shown in fig. 2C, described in paragraph 0072); and 
a protective sheath (36, fig. 2C, paragraph 0072) located radially outwardly of the intermediate layer (shown in fig. 2C, described in paragraph 0072); 
wherein the pipe body comprises an end portion (the portion of the pipe shown in end fitting 28 in fig. 2C) for terminating the pipe body at an end fitting (28, fig. 2C, paragraph 0072), wherein, at the end portion, the intermediate layer is bonded directly to the fluid retaining liner (paragraph 0072 “Outer cover 36, middle cover 46 and elastic tube 44 are inserted one inside the other to form a three layer hose, with connector 22 and 28 bonded to all three layers on the inlet and outlet ends, respectively of bungee hose”), and, away from the end portion, the intermediate layer remains unbonded to the fluid retaining liner (paragraph 0075 noting that “Also, bonding rings similar to bonding rings 38 can be used to bond elastic tube 44 to middle cover 46 if desired”.  For purposes of this rejection, these optional bonding rings 38 are not used and thus the elastic tube and the intermediate layer remain unbonded away from the end portion).

With regard to claim 10, Ragnar discloses an unbonded reinforced thermoplastic pipe (uRTP) (Ragnar, title, abstract) comprising: 
a pipe body (40, fig. 2C) comprising: 
a fluid retaining liner (44, fig. 2C, paragraph 0072); 
an intermediate layer (46, fig. 2C, paragraph 0072) being located radially outwardly of the fluid retaining liner (shown in fig. 2C); 
a protective sheath (36, fig. 2C, paragraph 0072) located radially outwardly of the intermediate layer (shown in fig. 2C, described in paragraph 0072); and 
an end fitting (28, fig. 2C, paragraph 0072); 
wherein the pipe body comprises an end portion for terminating the pipe body at the end fitting (the portion of the pipe shown in end fitting 28 in fig. 2C); 
wherein, at the end portion, the intermediate layer is bonded directly to the fluid retaining liner (paragraph 0072 “Outer cover 36, middle cover 46 and elastic tube 44 are inserted one inside the other to form a three layer hose, with connector 22 and 28 bonded to all three layers on the inlet and outlet ends, respectively of bungee hose”), and, away from the end portion, the intermediate layer remains unbonded to the fluid retaining liner (paragraph 0075 noting that “Also, bonding rings similar to bonding rings 38 can be used to bond elastic tube 44 to middle cover 46 if desired”.  For purposes of this rejection, these optional bonding rings 38 are not used and thus the elastic tube and the intermediate layer remain unbonded away from the end portion); and 
wherein, the end portion is inserted into an annular recess in the end fitting which is swaged onto the end portion of the pipe body (as shown in fig. 2C, the three layer hose body portion is swaged onto the end fitting).

With regard to claim 11, Ragnar discloses a method of manufacturing a pipe body for an unbonded reinforced thermoplastic pipe (uRTP) (Ragnar, title, abstract) comprising: 
locating an intermediate layer (46, fig. 2C, paragraph 0072) radially outwardly (shown in fig. 2C) of a fluid retaining liner (44, fig. 2C, paragraph 0072); 
locating a protective sheath (36, fig. 2C, paragraph 0072) radially outwardly of the intermediate layer (shown in fig. 2C); and 
bonding the intermediate layer directly to the fluid retaining liner (paragraph 0072 “Outer cover 36, middle cover 46 and elastic tube 44 are inserted one inside the other to form a three layer hose, with connector 22 and 28 bonded to all three layers on the inlet and outlet ends, respectively of bungee hose”) at an end portion of the pipe body (the portion of the pipe shown in end fitting 28 in fig. 2C), such that the intermediate layer remains unbonded to the fluid retaining liner away from the end portion (paragraph 0075 noting that “Also, bonding rings similar to bonding rings 38 can be used to bond elastic tube 44 to middle cover 46 if desired”.  For purposes of this rejection, these optional bonding rings 38 are not used and thus the elastic tube and the intermediate layer remain unbonded away from the end portion), the end portion being for terminating the pipe body at an end fitting (28, fig. 2C, paragraph 0072).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0354731 A1 to Ragnar (Ragnar).

With regard to claim 2, Ragnar discloses the pipe body according to claim 1 as set forth above, wherein the length of the end portion is between approximately 100 mm and 1000 mm.
It would have been obvious to one having ordinary skill in the art at the time of filing to use a pipe body having an end portion length between 100 and 1000 mm, since a length of the end portion can be arbitrarily define at that length and still meet all of the claim limitations set forth above


Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 3-4, the prior art of record fails to teach or suggest a pipe body wherein the intermediate layer comprises a plurality of reinforcement filaments within a thermoplastic matrix or bonded to a thermoplastic tape, together in combination with the other elements. Claim 5 depends from claim 4 and is allowable for at least the same reasons.
With regard to claims 6 and 14, the prior art of record fails to teach or suggest a pipe body having protective cover located outside of the protective sheath, together in combination with the other elements.  Those claims dependent from claims 6 and 14 are allowable for at least the same reasons.
	With regard to claim 12, the prior art fails to teach or suggest a method wherein the fluid retaining layer comprises a plurality of windings of at least one tape element and locating the intermediate layer radially outwardly of the fluid retaining liner includes winding the at least one tape element around the fluid retaining liner at an angle of between approximately 15° and 90° with respect to a central axis of the pipe body, together in combination with the other elements.
	With regard to claim 13, the prior art fails to teach or suggest a method further comprising at least partly removing the protecting sheath from the end portion of the pipe body before bonding the fluid retaining liner to the intermediate layer, together in combination with the other elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753